Citation Nr: 0506421	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  97-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left hip 
disability.

2.  Entitlement to service connection for cervical spine 
disability.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, had active 
honorable service from December 1968 to October 1972.

A review of the evidence discloses that this is not the 
veteran's first claim of entitlement to service connection 
for disability of the left hip, cervical spine, and low back.  
Such claims were denied by the RO in April 1987.  The veteran 
did not appeal those decisions; and therefore, they became 
final under the law and regulations then in effect.  
38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 (1986).  
Thereafter, the veteran requested that those claims be 
reopened.  

In a decision, issued in November 2003, the Board of 
Veterans' Appeals (Board) found that the veteran had 
submitted new and material evidence to reopen claims of 
entitlement to service connection for left hip disability, 
cervical spine disability, and low back disability.  The 
Board noted that the claim of entitlement to service 
connection for right hip disability was inextricably 
intertwined with the issues of entitlement to service 
connection for left hip disability and for low back 
disability.  In any event, those issues were remanded for 
further development to the Appeals Management Center in 
Washington, D.C.  

Following the requested development, the case was temporarily 
sent for further action to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Huntington, West Virginia.  The 
Huntington RO confirmed and continued the denial of 
entitlement to service connection for right hip disability, 
left hip disability, cervical spine disability, and low back 
disability.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  Without good cause, the veteran failed to report for an 
examination scheduled in association with his reopened claim 
of entitlement to service connection for left hip disability.
2.  Without good cause, the veteran failed to report for an 
examination scheduled in association with his reopened claim 
of entitlement to service connection for cervical spine 
disability.

3.  Without good cause, the veteran failed to report for an 
examination scheduled in association with his reopened claim 
of entitlement to service connection for low back disability.

4.  Right hip disability, including degenerative joint 
disease, was first clinically reported many years after 
service, and there is no competent evidence on file that it 
is in any way related to service.


CONCLUSIONS OF LAW

1.  Service connection for left hip disability is not 
warranted.  38 C.F.R. § 3.655 (2004).

2.  Service connection for cervical spine disability is not 
warranted.  38 C.F.R. § 3.655 (2004).

3.  Service connection for low back disability is not 
warranted.  38 C.F.R. § 3.655 (2004).

4.  Right hip disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
degenerative joint disease of the right hip be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303(a), 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bilateral hip disability, cervical spine disability, and low 
back disability.  
Prior to consideration of the merits of the veteran's claims, 
the Board must ensure that the VA has met its statutory duty 
to assist the veteran in the development of his claims.

Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  That law redefined the obligations 
of the VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  

In particular, the VA had to ensure that the veteran has been 
notified of the following:  (1) the information and evidence 
not of record that is necessary to substantiate each of his 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence that 
the veteran is expected to provide; and (4) the need to 
furnish the VA any evidence in his possession that pertains 
to any of his claims, i.e., something to the effect that he 
should give the VA everything he has pertaining to his 
claims.  

The VCAA also eliminated the concept of a well- grounded 
claim and superseded the decision of the United States Court 
of Appeals for Veterans Claims  (Court) in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  38 U.S.C.A. § 5107.  

In August 2001, the VA published final rules implementing the 
VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004)).  

By virtue of information contained in letters, dated in May 
2002 and in January, March, and April 2004, the VA informed 
the veteran and his representative of the information and 
evidence needed to substantiate and complete a claim for VA 
benefits.  

The VA noted that in order to establish service connection 
for a particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  

The VA noted that it would request relevant records held by 
Federal agencies, such as medical records from the military 
or VA hospitals or those held by the Social Security 
Administration.  The VA also noted that it would make 
reasonable efforts help the veteran try to get other relevant 
evidence, such as private medical records, employment 
records, or records from State or local government agencies.  
The VA then requested that the veteran inform it if there was 
an other evidence or information that he thought would 
support his claim.

The VA told the veteran that he had to respond in a timely 
manner to its requests for specific information and that he 
had to give it enough information about his records so that 
it could obtain them from the person or agency that had them.  
He was notified that if he wished the VA to obtain medical 
records, he would have to authorize medical personnel to 
release such records by using VA Form 21-4142.  Such 
information included the name and address of the person, 
agency, or company who had the records; the time frame 
covered by the records; and, in the case, of medical records, 
the condition for which he was treated.  The VA stated that 
it would notify the veteran if the holder of the records 
declined to provide them or asked for a fee to provide them.  
The VA noted, however, that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  
The VA informed the veteran that it would assist him by 
providing a medical examination or getting a medical opinion 
if it decided it was necessary to make a decision in his 
claim.  The VA stated that it was his responsibility to 
report for all examinations and that the consequences of 
failing to report for an examination without good cause could 
include denial of the claim.  In this regard, the VA 
furnished the veteran with the text of 38 C.F.R. § 3.655, the 
regulation which set forth the consequences of failing to 
report for an examination.

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
The VA also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

In addition to the letters, dated in January 2002 and March 
and June 2003, the veteran was provided with a Statement of 
the Case (SOC), issued in February 1997; Supplemental 
Statements of the Case (SSOC's), issued in August 2002 and 
September 2004; and a copy of the Board's November 2003 
remand.  Those documents further notified the veteran and his 
representative of the evidence necessary to substantiate his 
claims of entitlement to service connection for disability of 
his hips, cervical spine disability, and low back disability.  
Indeed, the SSOC's set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC's also identified the evidence 
that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  records from Dr. R. W., reflecting the 
veteran's treatment from November 1955 through March 1984; 
the veteran's service medical records; the veteran's service 
personnel records; records from Family Chiropractic 
reflecting the veteran's treatment in December 1977 and 
January 1978; records reflecting the veteran's treatment by 
the VA from November 1981 through May 2002; records 
reflecting the veteran's hospitalization by the VA in 
November 1981, February 1982, February 1984, September 1986, 
September 1993, and August 1995; records from T. D., M.D., 
reflecting the veteran's treatment in June 1982; a report 
from a former employer, dated in January 1987; reports of 
examinations performed by the VA in February 1987 and January 
2000; records from Scott and White Hospital, reflecting the 
veterans treatment from March 1989 through January 1990; 
records from Santa Rosa Memorial Hospital, reflecting the 
veteran's treatment from January 1993 through August 1995; 
and statements from former fellow servicemen, dated in 
October and November 1997.  

On VA Form 9, received in March 1997, the veteran requested a 
hearing at the RO before a member of the Board.  In December 
2002, the veteran was notified that such hearing was 
scheduled for the VA RO in Waco, Texas, at 2:45 P.M. on 
January 27, 2003.  However, the veteran failed to report for 
that hearing.  He gave no gave no reason for such failure, 
nor he make any further requests for a hearing.  The case was 
then transferred to the Board for consideration.  

The Left Hip, Cervical Spine, and Low Back

As noted above, in November 2003, the Board found that the 
veteran had submitted new and material evidence to reopen his 
claims of entitlement to service connection for disability of 
his hips, cervical spine disability, and low back disability.  
However, the Board also found that additional development of 
the record was necessary prior to further appellate 
consideration.  Accordingly, the Board remanded the veteran's 
case, in part, for an examination to determine if there was a 
nexus between the veteran's disabilities of the left hip, 
cervical spine, and low back and the automobile accident in 
November 1969.  

In March 2004, the VA attempted to notify the veteran of the 
upcoming examination.  The VA informed the veteran that it 
was his responsibility to report for all examinations and 
that the failure to do so, without good cause, could result 
in consequences set forth in 38 C.F.R. § 3.655.  To emphasize 
that point, the VA furnished the veteran with the text of 
38 C.F.R. § 3.655.  It was noted that if the veteran failed 
to report for an examination in conjunction with an original 
claim, the claim would be decided based on the evidence of 
record.  However, it was also noted that if the examination 
was scheduled in conjunction with a claim for benefits which 
had been previously disallowed, the claim would be denied.

The March 2004 notice was sent to the veteran's last address 
of record, which was in Texas.  That was the address he 
reported on VA Form 21-22 in December 2001 and was the last 
address known to his representative (see, VA Form 646, dated 
in January 2003).  The evidence suggests, however, that the 
VA was unsuccessful in its attempt to notify the veteran of 
the upcoming examination.  

In a effort to ascertain the veteran's whereabouts, the VA 
contacted the veteran's mother.  In April 2004, she reported 
that the veteran was in New York and gave the VA the address 
to which she forwarded his mail.  Attempts to contact him at 
that address were also unsuccessful, so the VA contacted the 
bank where the veteran had his VA pension benefits directly 
deposited.  The bank gave the VA an address which proved to 
be that of the veteran's mother.  The VA then made several 
additional attempts to locate the veteran through VA 
Compensation and Pension Record Interchange (CAPRI) (an 
electronic data base containing records in the VA Hospital 
system) and Debtor Discovery (a computer service designed to 
help financial services professionals locate delinquent 
debtors).  It also contacted multiple VA medical centers in 
the New York area.  Despite those efforts, the VA was unable 
to locate the veteran to notify him of his scheduled 
examination.  

In the normal course of events, the burden is on the veteran 
to keep the VA apprised of his whereabouts.  If he does not 
do so, there is no burden on the part of the VA to turn up 
heaven and earth to find him.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  In this regard, the United States Court of 
Appeals for Veterans Claims (hereinafter Court) has stated 
that the duty to assist is not a one-way street.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).  The VA's duty is just what 
it states, a duty to assist, not a duty to prove a claim with 
the claimant only in a passive role.  If a veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 406 (1991). 

Given the foregoing evidence, the Board concludes that the VA 
has exhausted all reasonable efforts to locate the veteran.  
The result is that without good cause, he cannot report for 
an examination considered necessary by the VA to a just 
resolution of his claims of entitlement to service connection 
for left hip disability, cervical spine disability, and low 
back disability.  Inasmuch as those were claims for benefits 
which had previously been disallowed, the applicable 
regulations mandates that the Board continue to deny those 
claims.  38 C.F.R. § 3.655(b); see Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In so doing, the Board does not reach 
the merits of any of those claims.  Moreover, further 
development is not warranted, as it would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis.  

The Right Hip

Notwithstanding the foregoing, the Board notes that the 
examination had also been scheduled in conjunction with a 
claim of entitlement to service connection for right hip 
disability.  That disability had been the subject of an 
original claim; and, therefore, that claim must be decided 
based on the evidence of record.  38 C.F.R. § 3.655(b).

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim of entitlement to service connection for right hip 
disability.  It appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by the 
VA), which could be used to support that claim.  Again, there 
is no reasonable possibility that further development would 
lead to any additional relevant evidence with respect to that 
claim or be helpful in light of the current record.  
Therefore, further development is unnecessary in order to 
meet the VA's statutory duty to assist the veteran in the 
development of his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant) 
In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist him in the development of 
his claim of entitlement to service connection for right hip 
disability.  Therefore, the Board will proceed to the merits 
of that portion of the appeal.  
The veteran contends that his right hip disability is 
primarily the result of an automobile accident in service in 
1969.  

While his service medical records attest to such an accident, 
they do not show any associated injury of the veteran's right 
hip.  Indeed, his service medical records are completely 
negative for any complaints or clinical findings of right hip 
disability.  Such disability was not clinically reported 
until the late 1990's, when degenerative joint disease was 
noted in both of the veteran's hips (see, e.g., VA outpatient 
treatment records, dated in May 1998 and February 1999).  
Although the evidence suggested that such disability had been 
present since 1969, that report was based on a history 
related by the veteran rather than a review of the record.  A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

The only other reports of a relationship between service and 
the veteran's right hip disability comes from the veteran.  
As a layman, however, he is only qualified to report evidence 
which is capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis or cause of a particular disability.  38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, without more, his opinion cannot be 
considered competent medical evidence of service connection.  

Absent any competent evidence of right hip disability in 
service or of a relationship between degenerative joint 
disease of the right during the first year after the 
veteran's discharge from service, service connection must be 
denied.  In arriving at this decision, the Board notes the 
veteran's contention that his right hip disability is due to 
a disorder for which service-connection has already been 
established.  However, such an argument is effectively moot, 
as service connection has not been established for any 
disability.  While the Board does not doubt the sincerity of 
the veteran's contentions, such argument is of no force or 
effect in this case.




ORDER

Entitlement to service connection for left hip disability is 
denied.

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for low back disability is 
denied.

Entitlement to service connection for right hip disability is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


